[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-14079                    FEB 12, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                   D. C. Docket No. 05-00656-CV-F-N

CHARLIE THORNTON,

                                                           Plaintiff-Appellant,

                                  versus

FEDEX GROUND PACKAGE SYSTEM, INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                           (February 12, 2007)


Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      This is an appeal by appellant Charlie Thornton (“Thornton”) from the

district court’s grant of summary judgment in favor of FedEx Ground Package

(“FedEx”) on Thornton’s complaint alleging breach of contract, negligence,

specific performance of an alleged contract with FedEx, and gross negligence,

wantonness and willfulness.

      We review a district court’s grant of summary judgment de novo, applying

the same legal standards used by the district court. Lucas v. W. W. Grainger, Inc.,

257 F.3d 1249, 1255 (11th Cir. 2001). Summary judgment is appropriate where

“there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      In his appellate brief, Thornton presents two issues for review:

      (1) Whether the district court erred in granting summary judgment for

FedEx on Thornton’s claim of breach of contract; and

      (2) Whether the district court erred in granting summary judgment for

FedEx on Thornton’s claim of negligence.

      Because the remaining issues discussed in the district court’s memorandum

opinion were not raised in Thornton’s appellate brief, they are deemed waived.

See U. S. v. Nealy, 232 F.3d 825, 830 (11th Cir. 2000).




                                          2
      Concerning the breach of contract claim, we agree with the district court

that it fails as a matter of law. Thornton failed to produce evidence demonstrating

that he and FedEx entered into a legally binding contract. Moreover, he failed to

produce evidence that could convince a reasonable juror that there was an offer

and acceptance or any mutual assent as to the terms of the alleged agreement. At

most, Thornton produced evidence that he and FedEx entered into an agreement to

agree at some point in the future. Under Alabama law, an agreement to agree at

some point in the future is not enforceable by a breach of contract claim. See

Grayson v. Hanson, 843 So. 2d 146, 150-151 (Ala. 2002).

      We also agree with the district court that Thornton’s negligence claim fails

as a matter of law. Thornton failed to identify a legal duty that FedEx allegedly

breached that could form the basis of Thornton’s negligence claim against FedEx.

Under Alabama law, in order to establish a claim of negligence, a plaintiff must

show, among other things, that the defendant breached a legal duty it owed to

plaintiff. See Thompson v. Mindis Metals, Inc., 692 So. 2d 805, 807 (Ala. 1997).

Moreover, Alabama law provides that “[a] legal duty arises either from the

common law or from a statute.” Id. (citing Graveman v. Wind Drift Owners’

Ass’n, Inc., 607 So. 2d 199, 203 (Ala. 1992)).




                                         3
      Accordingly, for the above-stated reasons, we affirm the district court’s

grant of summary judgment in favor of FedEx.

      AFFIRMED.




                                         4